DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the specification corrects previous drawings and specification objections; therefore, the previous objections are withdrawn.
Applicant's amendment to the claims corrects previous claim objections and 112 rejections; therefore, the previous claim objections and 112 rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Shea on 09/07/2021.

The application has been amended as follows: 

Listing of Claims  
Claim 1 (Currently Amended):	An electronic device comprising: 

a display including a first area and a second area; 
a first sensor of a first scheme disposed in the first area of the display; 
a second sensor of the first scheme disposed in the second area of the display; 
a third sensor of a second scheme; and 
a processor, 
wherein the processor is configured to: 
control the display to display an object related to the application via the first area;
identify a first input for the object in the first area in a state in which the first sensor and the second sensor are activated; 
deactivate the first sensor and the second sensor and move the object to the second area from the first area in response to the first input; 
display the object in the second area in a state in which the third sensor is activated; and 
execute a designated function related to the application based on a second input for the object in the second area, wherein the second input is input by the second scheme and sensed by the third sensor via the second area.  

Claim 2 (Previously Present):	The electronic device of claim 1, wherein the processor is further configured to: 
detect a third input for moving the object from the second area to the first area in a state in which the third sensor is activated, and the first sensor and the second sensor 

Claim 3 (Previously Present):	The electronic device of claim 1, wherein the processor is further configured to: 
control the display to arrange an interface of the application in a first configuration and to display the interface of the application using the first area; and
control the display to arrange the interface of the application in a second configuration in response to the first input, and to display the interface of the application using at least one of the first area or the second area.  

Claim 4 (Previously Present):	The electronic device of claim 1, wherein the processor is further configured to: 
activate at least one of the first sensor or the second sensor so as to detect a touch input on the display in at least one of the first area and the second area; and
activate the third sensor so as to detect an input having a pressure in a designated pressure range on the display in the second area.  

Claim 5 (Previously Present):	The electronic device of claim 1, wherein the first input includes a drag input for moving the object from the first area to the second area.  

Claim 6 (Previously Present): The electronic device of claim 1, wherein the processor is further configured to: 

control the display to display the second object in the second area at least based on a fourth input.  

Claim 7 (Original): The electronic device of claim 1, wherein the display includes a third area in which at least one sensor configured to receive light is disposed, and 
the second area is disposed adjacent to the third area at one side of the first area.  

Claim 8 (Previously Present):	An electronic device comprising: 
a memory configured to store data related to an application; 
a display including a first area and a second area; 
a first sensor of a first scheme disposed in the first area and the second area; 
a second sensor of a second scheme disposed in the second area; and 
a processor, 
wherein the processor is configured to: 
control the display to display an object related to the application via the first area; 
identify a first input corresponding to the object in the first area in a state in which the first sensor is activated; 
deactivate the first sensor and move the object from the first area to the second area in response to the first input;
 activated; and 
execute a designated function related to the application based on a second input for the object in the second area, wherein the second input is input by the second scheme and sensed by the second sensor via the second area.  

Claim 9 (Previously Present):	The electronic device of claim 8, wherein the processor is further configured to: 
detect a third input for moving the object from the second area to the first area in a state in which the second sensor is activated; and 
activate the first sensor at least based on the third input.  

Claim 10 (Previously Present): 	The electronic device of claim 8, wherein the processor is further configured to: 
control the display to arrange an interface of the application in a first configuration and to display the interface of the application using the first area; and
control the display to arrange the interface of the application in a second configuration in response to the first input, and to display the interface of the application using at least one of the first area or the second area.  

Claim 11 (Previously Present)	The electronic device of claim 8, wherein the processor is further configured to: 

activate the second sensor so as to detect an input having a pressure in a designated pressure range on the display in the second area.  

Claim 12 (Previously Present):	The electronic device of claim 8, wherein the first input includes a drag input for moving the object from the first area to the second area.  

Claim 13 (Previously Present):	The electronic device of claim 8, wherein the processor is further configured to: 
display a second object related to the application via the first area; and 
display the second object in the second area at least based on the first input.  

Claim 14 (Original): 		The electronic device of claim 8, wherein the second area is disposed at one side of the first area.  

Claim 15 (Previously Present):	The electronic device of claim 8, wherein the processor is further configured to: 
receive information related to a notification of the application; 
determine a size of a notification area in which the notification of the application is to be displayed at least based on the received information; and 
display the notification area in at least one of the first area or the second area of the display.   



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1 and 8, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "An electronic device comprising: a memory configured to store data related to an application; a display including a first area and a second area; a first sensor of a first scheme disposed in the first area of the display; a second sensor of the first scheme disposed in the second area of the display; a third sensor of a second scheme; and a processor, wherein the processor is configured to: control the display to display an object related to the application via the first area; identify a first input for the object in the first area in a state in which the first sensor and the second sensor are activated; deactivate the first sensor and the second sensor and move the object to the second area from the first area in response to the first input; display the object in the second area in a state in which the third sensor is activated; and execute a designated function related to the application based on a second input for the object in the second area, wherein the second input is input by the second scheme and sensed by the third sensor via the second area" and "An electronic device comprising: a memory configured to store data related to an application; a display including a first area and a second area; a first sensor of a first scheme disposed in the first area and the second area; a second sensor of a second scheme disposed in the second area; and a processor, wherein the processor is configured to: control the display to display an object related to the application via the first area; identify a first input corresponding to the object in the first area in a state in which the first sensor is activated; deactivate the first sensor and move the object from the first area to the second area in response to the first input; display the object in the second area in a state in which the second sensor is activated; and execute a designated function related to the application based on a second input for the  object in the second area, wherein the second input is input by the second scheme and sensed by the second sensor via the second area" when interpreted as a whole.
LIU (US 2016/0378334 A1, filed on 06/15/2016) discloses a mobile terminal with a frame body 120 for controlling display (LIU, 120 in FIGS. 1A-D; 900 in FIG. 9; ¶¶ [0033] and [0223]), wherein the memory 904 is configured to store various types of data including instructions for any application or method operated on the mobile terminal, contact data, phonebook data, messages, pictures, videos, etc. (LIU, 904 in FIG. 9; ¶ [0226]) and a touch screen 140 is divided into n display regions, where n ≥ 2 and the n display regions can be of the same in shape and area with each other, or at least one of the n display regions is different from remaining display regions in shape and/or area  (LIU, 140 in FIGS. 1A-D; FIGS. 2B-D; ¶¶ [0033] and [0065]-[0069]).  Liu further discloses touch screen/panel includes one or more touch sensors to sense touches slips and gestures on touch panel as well as to detect a presence or absence of user contact (LIU, 914 in FIG. 9; ¶ [0228] and [0231]), and the mobile terminal may individually and/or respectively control whole or part of the n display regions into the activated state (LIU, ¶ [0073]).  LIU also discloses the touch sensors may not only sense a boundary of a touch or slip action, but also sense a period of time and a 

HAN et al. (KR 2012-0000630 A, published on 01/04/2012) teaches in the touch mode, the touch sensor unit 10 is activated, and the pressure sensor unit 20 is inactivated in region with function button 1; in the pressure mode, the touch sensor unit 10 is deactivated and the pressure sensor unit 20 is activated in region with function button 1 (HAN, FIG. 1; ¶¶ [0041] and [0043]-[0044]).
BAE et al. (US 2016/0062515 A1, published on 03/03/2016) teaches the sensor 180 may include at least one sensor of various sensing devices such as a touch sensor, an acceleration sensor, a gyro sensor, a hall sensor, an luminance sensor, a proximity sensor, a pressure sensor, a noise sensor (for example, a microphone), a video sensor (for example, a camera module), and a timer (BAE, ¶¶ [0094]-[0099]).  BAE further teaches in response to the touch input being detected on a first location of the side display area, the controller 190 may process the detected touch input as a user input, and, in response to the touch input being detected on a second location different from the first location, the controller 190 may disregard or discard the detected touch input (BAE, FIGS. 6A-B, 10A-B; and 55; ¶¶ [0123], [0130]-[0131], [0136], and [0141]), and the 
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "deactivate the first sensor and the second sensor and move the object to the second area from the first area in response to the first input; display the object in the second area in a state in which the third sensor is activated; execute a designated function related to the application based on a second input for the object in the second area, wherein the second input is input by the second scheme and sensed by the third sensor via the second area " and "deactivate the first sensor and move the object from the first area to the second area in response to the first input; display the object in the second area in a state in which the second sensor is activated; and  execute a designated function related to the application based on a second input for the object in the second area, wherein the second input is input by the second scheme and sensed by the second sensor via the second area" when combining with all other limitations of these claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175